DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-14, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vahid Far et al (US 20180286300 A1).        
              Regarding Claim 1, Vahid Far et al teaches a method for assigning addresses to sensor circuits distributed in a display area of a display device (see Fig. 5, LED display device 18 in Fig.5 ), 
the method comprising: turning on a selected driver circuit  (figure 10, a group of driver circuits Master drivers “1050” to “1060” and Spare drivers “1044” to “1048”, “1062” to “1066”) to drive an LED zone in the display area (see Fig. 5, light emitting diode zones  (80 in Fig.5) each comprising light emitting diodes (82 in Fig.5), Paragraph 0039-0043, 0051-0052)); 
obtaining sensor data from the sensor circuits representing a sensed condition associated with the LED zone; determining, based on the sensor data, a sensor value associated with a proximate sensor circuit 

               Regarding Claim 2, Vahid Far et al teaches the method further comprising: during an addressing mode, sending, by the control circuit, an addressing signal to a first driver circuit of a group of driver circuits coupled in a serial communication chain (Paragraph 0039); propagating the addressing signal through the serial communication chain to facilitate assignment of addresses to the driver circuits. (see Fig. 5; Paragraph 0039-0043).

               Regarding Claim 3, Vahid Far et al teaches the method wherein turning on the selected driver circuit comprises: sending a command on a shared communication line coupled to the group of driver circuits, the command referencing an address of the selected driver circuit.  (see Figs.10; Paragraph 0051-0052).

               Regarding Claim 4, Vahid Far et al teaches the method wherein obtaining the sensor data comprises: reading the sensor data from a shared readback line coupled in parallel to each of the sensor circuits. (Paragraph 0032-0043).

               Regarding Claim 5, Vahid Far et al teaches the method wherein assigning the address comprises: sending a command via a shared communication line coupled to the sensor circuits, the command specifying the address for assigning to the proximate sensor circuit and identifying the proximate sensor circuit by the sensor value provided by the proximate sensor circuit. (Paragraph 0038-0043).

               Regarding Claims 7-8, Vahid Far et al teaches the method wherein the sensor circuits comprise temperature sensing circuits that detect heat generated by the selected driver circuit; wherein the sensor circuit comprise light sensing circuits that detect light generating by the LED zone.  ( Paragraph 0039-0044).

               Regarding Claim 9, Vahid Far et al teaches the method wherein the sensor circuit comprise audio sensing circuits that detect sound generating by an audio transducer proximate to the LED zone.  
( Paragraph 0037).

              Regarding Claim 10, Vahid Far et al teaches a display device (see Fig. 5, LED display device (18 in Fig.5)) comprising: 
a group of light emitting diode zones each comprising one or more light emitting diodes (see Fig. 5, light emitting diode zones  (80 in Fig.5) each comprising light emitting diodes (82 in Fig.5), Paragraph 0039-0043)); 
a group of driver circuits (figure 10, a group of driver circuits Master drivers “1050” to “1060” and Spare drivers “1044” to “1048”, “1062” to “1066”), the group of driver circuits for driving the group of light emitting diode zones (See Fig.10, Paragraph 0039-0043, 0051-0052); 
a group of sensor circuits distributed in the display area of the display device; and a control circuit (62 in Fig. 5, “62” to generate driver control signals and address signals) to facilitate assignment of addresses to the group of sensor circuits during an addressing mode, the control circuit to turn on a selected driver circuit to drive a corresponding LED zone, obtain sensor data from the group of sensor circuits, the sensor data representing a sensed condition associated with the LED zone, determine, based on the sensor data, a sensor value associated with a proximate sensor circuit that is proximate to the LED zone turned on by the selected driver circuit, and assign an address to the proximate sensor circuit associated with an address of the selected driver circuit.  (see Figs. 5, 10; Paragraph 0039-0043, 0051-0052).

               Regarding Claim 11, Vahid Far et al teaches the display device further comprising: serial communication lines serially coupling the group of driver circuits to each other and to the control circuit in a serial communication chain, wherein the control circuit and the group of driver circuits are configured to propagate addressing signals through the serial communication chain to facilitate assignment of addresses to the driver circuits during the addressing mode. (see Figs. 5; Paragraph 0039-0043).

               Regarding Claim 12, Vahid Far et al teaches the display device further comprising: a shared communication line coupled to the group of driver circuits in parallel (Paragraph 0039), wherein the control circuit turns on the selected driver circuit by sending a command on the shared communication referencing an address of the selected driver circuit. (see Figs. 5; Paragraph 0039-0043).

               Regarding Claim 13, Vahid Far et al teaches the display device further comprising: a readback line having parallel connections to the group of sensor circuits and coupled to the control circuit, wherein the sensor circuits are configured to send the sensor data via the shared readback line. (Paragraph 0032-0043, 0070).

               Regarding Claim 14, Vahid Far et al teaches the display device wherein the control circuit assigns the address by sending a command via a shared communication line coupled to the sensor circuits, the command specifying the address to be assigned to the proximate sensor circuit and identifying the proximate sensor circuit by the sensor value provided by the proximate sensor circuit.  (see Figs. 5; Paragraph 0039-0043).

               Regarding Claim 16-17, Vahid Far et al teaches the display device wherein the sensor circuits comprise temperature sensing circuits that detect heat generated by the selected driver circuit; wherein the sensor circuit comprise light sensing circuits that detect light generating by the LED zone.  (Paragraph 0039-0043).

               Regarding Claim 18, Vahid Far et al teaches the display device wherein the sensor circuit comprise audio sensing circuits that detect sound generating by an audio transducer proximate to the LED zone.  (Paragraph 0037).

              Regarding Claim 19, Vahid Far et al teaches a display device (see Fig. 5, LED display device 18 in Fig.5) comprising: 
a group of drivers (figure 10, a group of driver circuits Master drivers “1050” to “1060” and Spare drivers “1044” to “1048”, “1062” to “1066”) for driving a group of light emitting diode zones (see Fig. 5, light emitting diode zones  (80 in Fig.5) each comprising light emitting diodes (82 in Fig.5), Paragraph 0039-0043, 0051-0052)); and 
a control circuit to facilitate assignment of addresses to a group of sensor circuits distributed in the display area during an addressing mode, the control circuit to turn on a selected driver to drive a corresponding LED zone, obtain sensor data from the group of sensor circuits, the sensor data representing a sensed condition associated with the LED zone, determine, based on the sensor data, a sensor value associated with a proximate sensor circuit that is proximate to the LED zone turned on by the selected driver circuit, and assign an address to the proximate sensor circuit associated with an address of the selected driver circuit.  (see Figs. 5, 10; Paragraph 0039-0043, 0051-0052).

               Regarding Claim 20, Vahid Far et al teaches the display device wherein the sensor circuits comprise audio sensing circuits. (Paragraph 0037).

Allowable Subject Matter
Claims 6 and 15 are allowed.

The following is an examiner’s statement of reasons for allowance:  None of the prior art, made of record, either singularly or in combination, teaches or fairly suggests the features presented in the combination limitations of dependent claims 6 and 15, such as  “ receiving operational sensor data from the proximate sensor circuit via a readback line during an operational mode of the display device; and calibrating operation of the selected driver circuit based on the operational sensor data.”  recited by claim 6; and      “ wherein the control circuit is further configured to receive operational sensor data from the proximate sensor circuit via a readback line during an operational mode of the display device, and calibrate operation of the selected driver circuit based on the operational sensor data.”                recited by claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/VIJAY SHANKAR/Primary Examiner, Art Unit 2622